DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-26 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 6-7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a temperature of about ± 10% to about ± 40% of a melting point”. The use of percentages with temperature does not make any sense without a frame of reference. Does the limitation mean ± 10% relative to the temperature range of absolute zero to the melting point of the build material, inclusive? That might work but it is not what the claim recites. In fact, the specification does not disclose this either. Perhaps the limitation means ± 10% relative to the temperature range of ambient to the melting point of the build material, inclusive. The specification gives no way for one of ordinary skill to determine what ± 10% and ± 40% mean. Thus the claim is unclear and therefore indefinite.
Further regarding Claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation ±40%, and the claim also recites ±10% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites a high power laser imager, however does not provide a range or definition with which one of ordinary skill in the art could ascertain whether a laser imager was or was not a high power imager. Thus the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recited imager. Dependent Claim 7 is indefinite as depending from an indefinite base claim.
Claim 16 recites the monogon system, however Claim 15 from which Claim 16 depends, does not require a monogon scanner. How can there be a monogon scanner in Claim 16 if one is not required in Claim 15? Thus the claim is unclear and therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9, 17-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 2017/0145586 A1, hereinafter “Xiao”).
Regarding Claim 1, Xiao discloses an additive manufacturing system (additive manufacturing device, 10) that additively forms a part (article, 12) that may begin as a substrate (work region, 24) on a stage (12) configured to support a substrate (14) ([0012]; Fig. 1). The device includes an additive manufacturing tool (printhead, 16) that deposits droplets (18) of material (20) to form the article, and is disposed above the stage ([0013]; Fig. 1). The printhead heats material which is supplied from a feeder to form the droplets (thus heated to a molten build material), and each droplet may become a micro-deposit when solidified onto the substrate ([0014]). A heating system (targeted heating system, 26) is disposed proximal the printhead (Fig.1) and it controls a temperature gradient zone between the growth zone (50) and the transition zone (52) to ensure the droplets do not cool too quickly, and because the droplets necessarily must fall through space (flight path) interposed between the printhead and the substrate, they are affected by the heating system and heated ([0026, 0029]; Figs. 1,2).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Xiao as discussed above. Xiao further discloses the secondary laser system (56) is configured to heat the transition zone (52) to a temperature of approximately (e.g., within 5, 10, 20, 30, or 40 percent) 5 to 20 degrees Centigrade less than the single growth crystal zone (50), thus melting point ([0026]).
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Xiao as discussed above. Xiao further discloses a controller (42) may adjust a location of the printhead and/or one or more components of the targeted heating system relative to the article and/or the work region via feedback from the sensors (46). Thus the printhead and the targeted heating system are coupled with one another via the controller at least electronically.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Xiao as discussed above. Xiao further discloses the targeted heating system includes a primary laser system (54) and a secondary laser system (56) ([0024]). 
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by Xiao as discussed above. Xiao further discloses the targeted heating system includes a primary laser system (54) and a secondary laser system (56) ([0024]).
Regarding Claims 17 and 18, the limitations of Claim 1 from which Claims 17 and 18 depend are disclosed by Xiao as discussed above. Xiao further discloses the controller may use input from one or more sensors (measuring system, 46) for measurement and feedback control of at least a portion of the device including the temperature ([0021-0022]). The controller may control the application location of the material based on a detected temperature of the work region, thus droplet measured in the flight path, such that droplets are applied when the work region is a desire temperature ([0023]). 
Regarding Claim 19, the limitations of Claim 1 from which Claim 19 depends are disclosed by Xiao as discussed above. Xiao further discloses the controller may operate according to programming code executed by a processor (computing system, 40) and which may use input from one or more sensors (measuring system, 46) for feedback control of the device, thus monitoring the device, and may adapt application and heating of the droplets and work region ([0021-0022]). 
Regarding Claim 21, the limitations of Claim 1 from which Claim 21 depends are disclosed by Xiao as discussed above. Xiao further discloses the targeted heating system is further configured to control a temperature or temperature gradient of the droplets deposited on the substrate, an area proximal the substrate, or combinations thereof, as discussed above.
Regarding Claims 22 and 23, the limitations of Claim 1 from which Claims 22 and 23 depend are disclosed by Xiao as discussed above. Xiao further discloses the printhead heats the material to form the droplets and the material may be one of a variety of metallic materials that include but are not limited to aluminum alloys, copper, titanium, and nickel, and the material may come in the form of powder or wires (filament) ([0014]). 


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 2017/0145586 A1, hereinafter “Xiao”).
Regarding Claim 26, Xiao discloses a method and apparatus for an additive manufacturing system (additive manufacturing device, 10) that additively forms a part (article, 12) that may begin as a substrate (work region, 24) on a stage (12) configured to support a substrate (14) ([0012]; Fig. 1). The device includes an additive manufacturing tool (printhead, 16) that deposits droplets (18) of material (20) from the printhead towards the substrate to form the article, and is disposed above the stage ([0013]; Fig. 1). The printhead heats material which is supplied from a feeder to form the droplets (thus heated to a molten build material), and each droplet may become a micro-deposit when solidified onto the substrate ([0014]). A heating system (targeted heating system, 26) is disposed proximal the printhead (Fig.1) and it controls a temperature gradient zone between the growth zone (50) and the transition zone (52) to ensure the droplets do not cool too quickly, and because the droplets necessarily must fall through space (flight path) interposed between the printhead and the substrate, they are affected by the heating system and at least partially heated ([0026, 0029]; Figs. 1,2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2017/0145586 A1, hereinafter “Xiao”) in view of Hermann et al. (US 2021/0162493 A1, hereinafter “Herrmann”).
Regarding Claim 5, the limitations of Claim 4 from which Claim 5 depend are disclosed by Xiao as discussed above. Xiao does not disclose the one or more lasers comprise an irradiance of from about 1 W/cm2 to about 10,000 W/cm2. 
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depend are disclosed by Xiao as discussed above. Xiao further discloses heating a molten region of a substrate to a temperature equal to or greater than a melting temperature of the substrate ([0004]), and one of ordinary skill in the art would find it obvious to exercise reasonable experimentation to optimize the configuration to find the irradiance range that achieves the desired temperature. Xiao does not disclose the targeted heating system is configured to operate at temperatures of from greater than or equal to about 300°C to less than or equal to about 600°C.
In the same field of endeavor, liquid metal 3D printing, Herrmann discloses heating a first portion of a build surface on a platform by impinging a laser beam on the build surface so as to provide a preheated drop contact point having a first deposition temperature (Abstract). Application of laser irradiance occurs just before and during the deposition of drop to provide for good coalescence of the drop with the previously deposited layer of the part ([0038]). A printhead (102) includes a laser (124) that can achieve desired irradiance of 1,000 to 10,000 W/cm2 ([0045]). In an example, the laser beam had a 3 mm diameter and an irradiance level of ˜2000 W/cm2 ([0059]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Xiao invention of an apparatus for liquid metal 3D printing, as discussed above, with the Herrmann teaching of preheating the surface of the article with 2000 W/cm2 irradiance. One would be motivated to combine them by a desire to gain the benefit received by targeting the surface with a laser the temperature of the build surface may be controlled and raised to the level that produces an improved bond between the molten drop and the build surface compared to the bond that would otherwise occur if lower build surface temperatures are employed, as taught by Herrmann [0029].

Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2017/0145586 A1, hereinafter “Xiao”) in view of Stowe et al. (US 2015/0273863 A1, hereinafter “Stowe”).
Regarding Claims 6 and 7, the limitations of Claim 4 from which Claims 6 and 7 depend are disclosed by Xiao as discussed above. Xiao does not disclose the one or more lasers comprise a high power laser imager wherein the high power laser imager comprises a 1D imager or a 2D imager. 
Regarding Claim 20, the limitations of Claim 1 from which Claim 20 depends are disclosed by Xiao as discussed above. Xiao does not disclose a beam dump disposed proximal the printhead and incident with a beam produced by the targeted heating system, the beam dump configured to absorb at least a portion of energy from the beam produced by the targeted heating system. 
In a related field of endeavor, laser imaging systems, Stowe discloses high power laser arrays in 1D and 2D formats, and the excess laser energy that is not needed is diverted into a beam dump ([0006-0007]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Xiao invention of an apparatus for an apparatus for liquid metal 3D printing, as discussed above, with the Stowe teaching of a single-pass imaging system utilizes a two-dimensional (2D) light field generator to generate a modulated two-dimensional modulated light field in accordance with image data for a single row of pixels. One would be motivated to combine them by a desire to gain the benefit of that by utilizing the anamorphic optical system to concentrate the modulated light, high total optical intensity can be generated on any point of the scan line image without requiring a high intensity light source, thereby facilitating a reliable yet high power imaging system that can be used, for example, in industrial applications requiring a high-energy laser line, as taught by Stowe ([0009]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2017/0145586 A1, hereinafter “Xiao”).
Regarding Claims 24 and 25, the limitations of Claim 1 from which Claims 24 and 25 depend are disclosed by Xiao as discussed above. Xiao does not disclose the build material comprises one or more polymers, wherein the one or more polymers comprise one or more of acrylonitrile butadiene styrene (ABS), polycarbonate (PC), polylactic acid (PLA), high density polyethylene (HDPE), polyphenylsulfone (PPSU), poly(meth)acrylate, polyetherimide (PEI), polyether ether ketone (PEEK), high impact polystyrene (HIPS), thermoplastic polyurethane (TPU), a polyamide, composites thereof, or combinations thereof.
One of ordinary skill in the art would recognize that like the metals discussed in ([0014]), these high-temperature polymers also come in the same forms and can be processed in the same manner. Thus it is an obvious matter of design choice. Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). The references to the claimed material worked upon do not expressly or impliedly require any particular structure in addition to that disclosed by Xiao. The additive manufacturing system of Xiao has the structure of the additive manufacturing system as claimed in Claim 1, and recitation of "the manner or method in which such machine [additive manufacturing system] is to be utilized is not germane to the issue of patentability of the machine [additive manufacturing system] itself." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). Thus, those limitations directed to the material worked upon will be interpreted herein as having little patentable weight. Therefore, because the disclosed structure of Xiao is capable of utilizing polymeric working material as claimed, the limitations of the material worked upon recited in dependent Claims 24-25 are rendered obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/114,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the reference application recites at least all of the limitations of Claim 21 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Dependent Claim 10 is indicated as having allowable subject matter because the recited claim limitations for the laser system comprises: a fiber laser; a fiber coupled laser module; an output fiber coupled with the fiber coupled laser module; a collimator disposed downstream of the fiber output; a polarization rotator disposed downstream of the collimator; a variable retarder disposed downstream of the collimator; and a wave retarder disposed downstream of the variable retarder, when taken with the claim as a whole, have not been shown or reasonably suggested by the prior art. Dependent Claims 11-14 would be allowable as depending from an indicated allowable base claim.
Dependent Claim 15 is indicated as having allowable subject matter because the recited claim limitations for the targeted heating system comprises a monogon system, the monogon system comprising one or more monogon scanners, one or more Galvo mirrors, or combinations thereof, when taken with the claim as a whole, have not been shown or reasonably suggested by the prior art. Dependent Claims 16 would be allowable as depending from an indicated allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743